                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Allstate Insurance Company, Allstate          Civ. No. 17-223 (PAM/BRT)
Property and Casualty Insurance Company,
and Allstate Indemnity Company,

                    Plaintiffs,
                                                 ORDER EXTENDING THE FACT
v.
                                                DISCOVERY DEADLINE FOR THE
Huy Ngoc Nguyen, D.C., et al.,                   LIMITED PURPOSE OF TAKING
                                                 CERTAIN FACT DEPOSITIONS
                     Defendants.



       This matter is before the Court on Plaintiffs’ Motion to Compel Deposition

Testimony and Motion to Amend the Pretrial Scheduling Order. The Court finds good

cause to amend the Scheduling Order.

       Based on the parties’ stipulation on the record following oral argument on the

motion, IT IS HEREBY ORDERED that the fact discovery deadline is extended to

August 19, 2019 to permit the taking of the following depositions before the expiration

of this deadline: Defendant Huy Ngoc Nguyen, D.C.; Bac Nguyen; Quincy Chettupally;

and Tryphena Chettupally. Counsel agreed on the record to work together to coordinate

the scheduling of these depositions. If, for some reason, there are concerns regarding the

scheduling of these depositions, Plaintiffs’ counsel must promptly inform the Court. The

Court very much appreciates counsels’ efforts to resolve the pending motion in a
stipulated agreement. Based on the parties’ stipulation, Plaintiffs’ Motion to Compel and

to Amend Pretrial Scheduling Order (Doc. No. 123) is DENIED as moot.

       To the extent Defendant Huy Ngoc Nguyen seeks a protective order regarding the

topics to be covered at his deposition, Defendant Nguyen must bring his motion no later

than 30 days prior to the deposition.

       Non-dispositive motions relating to the above depositions must be filed, served

and HEARD no later than August 23, 2019. All other applicable deadlines and

requirements set forth in the Pretrial Scheduling Order (Doc. No. 56), remain in full force

and effect.


Date: June 18, 2019

                                   s/ Becky R. Thorson
                                   BECKY R. THORSON
                                   United States Magistrate Judge




                                             2
Template date April 2018
